Citation Nr: 1142708	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired chronic psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for an acquired chronic psychiatric disorder (to include PTSD, anxiety, and depression).

In August 2011, the Veteran and her representative appeared before the undersigned Veterans Law Judge sitting at the RO and presented oral testimony and evidence in support of her appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and her representative if further action is required on their part.


REMAND

The Veteran has been clinically diagnosed with PTSD linked to her stressor account of having been the victim of a sexual assault during active duty in which she was attacked and raped by a superior-ranking male enlisted person.  The attack reportedly occurred while she was posted as a naval enlisted person in Naval Air Station (NAS) Pensacola, Florida, in approximately May 1987.  

Although the Veteran's service personnel records were obtained, these do not expressly reflect that the alleged sexual assault occurred during her period of active duty.  A June 2008 VA memorandum affirmed that VA had undertaken exhaustive efforts to locate and obtain the Veteran's service medical records, but that the records could not be found despite these attempts and that VA concluded that the records were unavailable and that any further attempts to locate them would be futile.  For her part, the Veteran testified that she was intimidated and threatened by her superior not to discuss her rape incident any further or pursue prosecution of her assailant, and so she internalized her mental anxiety and depression for the remainder of her service, seeking occasional counseling but never being able to fully discuss in detail the cause of her mental dissonance.  She further stated that she was unable to recollect the full names of her attacker or any other fellow service personnel or counselors who might be able to substantiate or corroborate her in-service stressor account.  The Veteran also indicated that her ex-husband, who was married to her during active duty and who was her confidante regarding the alleged in-service rape, was now divorced and estranged from her.

The available service records reflect that at around the period after August 1987, the Veteran's performance evaluations began to show a steady decline in her assessed proficiency scores, culminating with her eventual recommendation to not be accepted for re-enlistment following the end of her first and only period of obligatory active duty, per her initial enlistment agreement.  The records also reflect that she had become overweight and did not project a proper military bearing, which led to her eventual discharge from active naval service.  Significantly, her DD-214 Form shows that the narrative reason for her separation from active duty was "OTHER PHYSICAL/MENTAL CONDITION - OBESITY," although no further commentary was provided in the service personnel records to clarify what was meant by the term "MENTAL CONDITION" in the narrative reason for her separation.  The Veteran cites to these performance appraisals as evidence of her declining mental state following her alleged May 1987 rape incident, and thusly as corroborative evidence showing that the rape had likely actually occurred, with subsequent onset of a chronic psychiatric disorder in service.  She also asserts that her overeating that led to her weight-gain towards the end of service was, in fact, a psychiatric response to having been attacked and raped. 

At her August 2011 hearing, the Veteran indicated that she would be able to obtain an opinion from her treating VA psychologist addressing the likelihood that the documented chronologized decline in her service performance appraisals were consistent with, and reflected onset of her current Axis I psychiatric diagnoses (which include PTSD, major depressive disorder, depression, and anxiety) in active duty.  She requested that the record be held open for 60 days and her request was granted.  Although at the conclusion of the 60 days no further evidence in this regard was submitted, the Board is mindful of its heightened duty to assist in the development of supportive evidence in cases where a veteran's service medical treatment records are unavailable through no fault of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist a veteran in developing facts pertinent to his/her claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  As the Veteran's request for the record to be held open for additional evidence specifically identified as being from a VA source is, in fact, tantamount to a request by the Veteran for VA to obtain the opinion sought by her, a remand of the case is warranted so that this opinion may be obtained for inclusion in the record.

Accordingly, in view of the foregoing discussion, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that she provide a detailed list of all sources of post-service psychiatric treatment and counseling, both VA and private.  After obtaining the appropriate waivers as necessary, the RO should attempt to obtain copies of all identified medical records that have not already been associated with the evidence for inclusion in the Veteran's claims file.   

If these records, or any other records deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why they could not be obtained. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Thereafter, the Veteran's claims file should be provided to a VA psychiatrist or psychologist, who should review pertinent documents therein and must indicate that the claims folder was reviewed.

Following review of the Veteran claims file, with specific attention directed at her service performance evaluations, obtaining a history from the Veteran and examination, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the record of a chronologized decline in the Veteran's service performance appraisals was consistent with, and reflected onset of a chronic psychiatric disorder in active duty, or was otherwise consistent with being exposed to a major stressor such as a sexual assault.  The examiner should also express an opinion as to the significance of the Veteran's weight gain in the latter part of her active service and whether it is as likely as not (50 percent or greater likelihood) that her overeating was a psychiatric response consistent with being exposed to a major stressor such as a sexual assault.  In arriving at the aforementioned opinions, the examiner should contemplate the significance of the term "MENTAL CONDITION" in the narrative reason for the Veteran's separation, as presented in her DD-214 Form.  

For purposes of presenting the above requested opinions, the examiner should assume as true the Veteran's account of having been the victim of a sexual assault in service in May 1987.

If the examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated and explained why this is so.

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review any examination report to ensure that it is responsive to, and in compliance with, the directives of this remand and, if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case addressing the denied claim and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

